Third Century Bancorp 2006 Annual Report TABLE OF CONTENTS Letter to Shareholders 1 Selected Consolidated Financial Data 2 Management’s Discussion and Analysis or Plan of Operation 3 Report of Independent Registered Public Accounting Firm 17 Consolidated Balance Sheets 18 Consolidated Statements of Income 19 Consolidated Statements of Stockholders’ Equity 20 Consolidated Statements of Cash Flows 21 Notes to Consolidated Financial Statements 22 Market Price of Third Century’s Common Shares and Related Stockholder Matters 44 Directors and Executive Officers 45 Directors Emeritus 46 Officers of Mutual Savings Bank 46 General Information For Stockholders 47 COMPANY OVERVIEW Third Century Bancorp (“Third Century” or “we”), an Indiana corporation, was formed in April 2004 for the primary purpose of purchasing all of the issued and outstanding common stock of Mutual Savings Bank (“Mutual” or the “Bank”) in its conversion from mutual to stock form. The conversion was completed on June29, 2004 at which time Third Century became the holding company parent of Mutual. Mutual was founded in 1890 as a mutual building and loan association under the name Mutual Building and Loan Association. In 1994, Mutual converted to a state-chartered savings bank and changed its name to the current name of Mutual Savings Bank, which it retained after its stock conversion. Mutual conducts its business from five offices in Johnson County and one office in Marion County, Indiana. Mutual offers a variety of lending, deposit and other financial services to its retail and commercial customers. Third Century is a registered bank holding company subject to the regulations of the Federal Reserve Board under the Bank Holding Company Act of 1956, as amended. Mutual is organized under the laws of Indiana and as such is subject to the supervision of the Indiana Department of Financial Institutions (“DFI”), whose examiners conduct periodic examinations of state banks. Mutual’s principal federal regulator is the Federal Deposit Insurance Corporation (“FDIC”), which also conducts periodic examination of Mutual. Mutual’s deposits are insured by the Deposit Insurance Fund administered by the FDIC. Table of Contents LETTER TO STOCKHOLDERS Dear Shareholder: Please find enclosed the Annual Report for 2006.Your Bank had another successful year in 2006, but there remains several challenges which impacted earnings during the past year. Net income for 2006 was $456,000.This compares to net income of $534,000 for 2005.Return on average assets was 0.35% for 2006, compared to 0.42% for 2005; return on average equity also declined to 2.21% from 2.32% for the same time period. We realized that going into the year we would be taking on the added expense of a new location, our Franklin Central Branch, which opened in June 2006.We also knew that it would be difficult to make a significant improvement in personnel expenses with the addition of the Franklin Central staff and the first full year of expensing the cost of our Recognition and Retention Plan.The costs of maintaining the defined benefit pension plan, which was frozen in May, 2005, did not decline at the level we had desired.Despite these additional expenses, overall personnel related expenses increased by a modest 1.85%.During the second half of the year, we reduced our staff by three full time positions, which we believe will provide cost savings in personnel expenses in 2007. As with the entire banking industry in 2006, our earnings were impacted by a declining net interest margin.Higher interest rates on deposits, along with an inverted interest rate yield curve were largely responsible for the decline in the net interest margin.This is explained in more detail in the Executive Summary section of this report. Even with these challenges, we experienced successes in 2006. In this extremely competitive market total loans grew by $6.4 million, an increase of 6.05%.Much of the growth was attributed to growth in commercial real estate and other commercial loans, with net growth of $5.9 million.The bank’s adjustable rate mortgage portfolio grew by $4.8 million, or 32.88%.We ended 2006 with over $130 million in assets for the first time in our history. As noted above, we are pleased with the opening of our newest location, our Franklin Central Branch, which opened in June, 2006.Deposit growth is slightly ahead of projections.We believe that growth opportunities are significant in this market area of southeastern Marion County, our first venture in branching outside of Johnson County.This past year the Bank also purchased a parcel of land in the northwestern part of Johnson County, along State Road 135 and Whiteland Road.While we have no plans to construct another branch location in 2007, we believe this parcel of land provides an excellent location to expand our future presence in this area of Johnson County. 2006 was a significant year for Third Century Bancorp shareholders.In May, 2006 we returned $2 per share in the form of a return of capital to each of our shareholders.In the fall we announced our intention to repurchase 5% of our outstanding shares.As of the date of writing you this letter, we have repurchased 19,000 of the 82,656 shares which represents the 5% being repurchased at this time.As of December 31, 2006, the market price of our stock was $11.30 per share, 96% of the book value of $11.75 for each Third Century Bancorp share.We will continue to consider capital management options to enhance the shareholder value of our company. As we look ahead to 2007 and beyond, we realize that it is important to continue to emphasize quality growth of the Bank in order to improve its profitability and earnings performance.We are looking forward to 2007 and appreciate your confidence in us. Sincerely, /s/ Robert D. Heuchan Robert D. Heuchan President and CEO Table of Contents SELECTED CONSOLIDATED FINANCIAL DATA The following tables set forth certain information concerning the consolidated financial condition, earnings, and other data regarding Third Century at the dates and for the periods indicated. At December 31, 2006 2005 Selected Consolidated Financial Condition Data: (In Thousands) Total Amount of: Assets $ 133,503 $ 128,147 Loans receivable-net 111,938 105,557 Cash and cash equivalents 9,492 7,853 Interest-earning time deposits 200 Investment securities 5,209 9,210 Deposits 88,568 88,608 FHLB advances 24,600 16,500 Stockholders’ equity-net 19,426 22,350 For the year endedDecember 31, 2006 2005 Selected Consolidated Earnings Data: (In Thousands, Except Share Data) Total interest income $ 7,840 $ 6,893 Total interest expense 3,123 2,180 Net interest income 4,717 4,713 Provision for losses on loans 45 Net interest income after provision for losses on loans 4,672 4,713 Other income 918 810 General, administrative and other expenses 4,829 4,635 Earnings before income tax expense 761 888 Income tax expense 305 354 Net earnings $ 456 $ 534 Basic earnings per share $ 0.31 $ 0.35 Diluted earnings per share $ 0.31 $ 0.35 Selected Financial Ratios and Other Data: Interest rate spread during period 3.05 % 3.28 % Net yield on interest-earning assets 3.78 3.85 Return on average assets 0.35 0.42 Return on average equity 2.21 2.32 Equity to assets 14.55 17.44 Average interest-earning assets to average interest-bearing liabilities 129.37 132.55 Non-performing assets to total assets 0.08 0.24 Allowance for loan losses to total loans outstanding 0.83 0.87 Allowance for loan losses to non-performing loans 858.72 506.01 Net charge-offs to average total loans outstanding 0.03 0.08 General, administrative and other expense to average assets 3.73 3.67 Dividend payout ratio1 51.61 45.39 Dividend payout ratio2 696.77 n/a Number of full service offices 6 5 1 The calculation of this ratio does not include the return of capital dividend to shareholders. 2 The calculation of this ratio includes a $2.00 per share return of capital dividend paid May 8, 2006. Table of Contents MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS GENERAL As discussed previously, Third Century was incorporated for the primary purpose of owning all of the outstanding shares of Mutual. As a result, the discussion that follows focuses on Mutual’s financial condition and results of operations for the periods presented. The following discussion and analysis of the financial condition as of December31, 2006 and the results of operations for periods prior to that date should be read in conjunction with the consolidated financial statements and the notes thereto, included elsewhere in this Annual Report. In addition to the historical information contained herein, the following discussion contains forward-looking statements that involve risks and uncertainties. Third Century’s operations and its actual results could differ significantly from those discussed in the forward-looking statements. Some of the factors that could cause or contribute to such differences are discussed herein but also include, but are not limited to, changes in the economy and interest rates in the nation and Third Century’s general market area. The forward-looking statements contained herein include those with respect to the following matters: 1. Management’s determination as to the amount and adequacy of the loan loss allowance; and 2. The effect of changes in interest rates on Third Century’s financial condition and results of operations. CRITICAL ACCOUNTING POLICIES Generally accepted accounting principles are complex and require management to apply significant judgments to various accounting, reporting and disclosure matters. Management of Third Century must use assumptions and estimates to apply these principles where actual measurement is not possible or practical. For a complete discussion of Third Century’s significant accounting policies, see Note 1 to the Consolidated Financial Statements as of December 31, 2006. Certain policies are considered critical because they are highly dependent upon subjective or complex judgments, assumptions and estimates. Changes in such estimates may have a significant impact on the financial statements. Management has reviewed the application of these policies with the Audit Committee of Third Century’s Board of Directors. Those policies include the following: ALLOWANCE FOR LOAN LOSSES The allowance for loan losses represents management’s estimate of probable losses inherent in the Bank’s loan portfolio. In determining the appropriate amount of the allowance for loan losses, management makes numerous assumptions, estimates and assessments. The strategy also emphasizes diversification on an industry and customer level, regular credit quality reviews and quarterly management reviews of large credit exposures and loans experiencing deterioration of credit quality. Mutual’s allowance consists of three components: probable losses estimated from individual reviews of specific loans, probable losses estimated from historical loss rates, and probable losses resulting from economic or other deterioration above and beyond what is reflected in the first two components of the allowance. Larger commercial loans that exhibit probable or observed credit weaknesses are subject to individual review. Where appropriate, reserves are allocated to individual loans based on management’s estimate of the borrower’s ability to repay the loan given the availability of collateral, other sources of cash flow and legal options available to Mutual. Included in the review of individual 3 Table of Contents loans are those that are impaired as provided in SFAS No. 114, Accounting by Creditors for Impairment of a Loan. Any allowances for impaired loans are determined by the present value of expected future cash flows discounted at the loan’s effective interest rate or fair value of the underlying collateral. Mutual evaluates the collectibility of both principal and interest when assessing the need for a loss accrual. Historical loss rates are applied to other commercial loans not subject to specific reserve allocations. Homogenous smaller balance loans, such as consumer installment and residential mortgage loans are not individually risk graded. Reserves are established for each pool of loans based on estimated loss rates. Loss rates are based on the average net charge-off history by loan category. Historical loss rates for commercial and consumer loans may be adjusted for significant factors that, in management’s judgment, reflect the impact of any current conditions on loss recognition. Factors which management considers in the analysis include the effects of the national and local economies, trends in the nature and volume of loans (delinquencies, charge-offs and nonaccrual loans), changes in mix, asset quality trends, risk management and loan administration, changes in the internal lending policies and credit standards, collection practices and examination results from bank regulatory agencies and the Bank’s internal loan review. Mutual’s primary market area for lending is Johnson County, Indiana. When evaluating the adequacy of allowance, consideration is given to this regional geographic concentration and the closely associated effect changing economic conditions have on Mutual’s customers. MORTGAGE SERVICING RIGHTS Mortgage servicing rights (“MSRs”) associated with loans originated and sold, where servicing is retained, are capitalized and included in other intangible assets in the consolidated balance sheet. The value of the capitalized servicing rights represents the present value of the future servicing fees arising from the right to service loans in the portfolio. Critical accounting policies for MSRs relate to the initial valuation and subsequent impairment tests. The methodology used to determine the valuation of MSRs requires the development and use of a number of estimates, including anticipated principal amortization and prepayments of that principal balance. Events that may significantly affect the estimates used are changes in interest rates, mortgage loan prepayment speeds and the payment performance of the underlying loans. The carrying value of the MSRs is periodically reviewed for impairment based on a determination of fair value. For purposes of measuring impairment, the servicing rights are compared to a valuation prepared based on a discounted cash flow methodology, utilizing current prepayment speeds and discount rates. Impairment, if any, is recognized through a valuation allowance and is recorded as amortization of intangible assets. 4 Table of Contents EXECUTIVE SUMMARY The management of Mutual Savings Bank continues to focus on those areas which we recognize as our strengths while at the same time improve in weaker performance areas, mainly in operational efficiencies. A significant challenge in 2006 was in the area of net interest margin.While the Bank continues to maintain this important earnings component above its peer levels, we did experience a reduction in the net interest margin.The net interest margin declined from 3.28% as of December 31, 2005 to 3.05% as of December 31, 2006.While total interest income increased by $947,000, an increase of 13.74%, this increase was more than offset by a correspondingly higher increase in interest expense, which increased by $943,000, or 43.26%.Contraction in net interest margins was prevalent for many banks in 2006.While our spread decline was not as much as many banks, it impacted our earnings, particularly since we rely more upon the spread between loan yield and deposit costs for earnings than larger banks, who typically have higher levels of fee income as a percentage of gross revenue. Operational efficiencies continued to trail below our peer group again this year.We anticipated this decline because of the planned opening of our Franklin Central Branch in 2006.This included hiring 4 additional employees in the first half of the year as well as the expected occupancy expenses which go with a new branch.Late in the year steps were taken to reduce overhead by trimming the staff by three full time employees.Personnel-related expenses increased modestly in 2006, by 1.85%. However, net occupancy costs increased by 14.56% largely due to the addition of the Franklin Central Branch and increased property taxes on all real estate owned by the bank. Even as we deal with these challenges, we experienced successes in 2006. In this very competitive financial market total loans grew by $6.4 million, or 6.05%.Much of the growth was attributed to growth in commercial real estate and other commercial loans, with net growth of $5.9 million.The bank’s adjustable rate mortgage portfolio grew by $4.8 million, or 32.88%.In 2006 we expanded the types of mortgage loans offered to customers which resulted in an increased volume of servicing released mortgage loans sold. Loan losses were modest in 2006, with net charge offs of $35,000.This compares to $86,000 in 2005.Charge off and delinquency numbers remain better than most of our peers.As of December 31, 2006, we had no real estate owned or repossessed vehicles. Deposit growth declined during the past year.Deposits were $40,000 lower in 2006, compared to 2005.The decline in deposit growth was attributed to the competitive market for deposits.Despite this decline, our core deposit percentage remains a healthy 56.09% of total deposits. Non-interest income increased in 2006 to $918,000, compared to $810,000 in 2005, an increase of $108,000 or 13.33%.A decline in mortgage servicing rights income of $24,000 was more than offset by an increase in Trust Department fees ($17,000), in service charges on deposit accounts ($66,000) and fees from ATM usage ($12,000). As we look ahead to 2007 and beyond, it is important to continue to emphasize quality growth of the Bank in order to improve its profitability and earnings performance.However, we will make certain that the growth we experience will be the right type of growth, not growth that will imperil the Bank’s balance sheet or net interest margin.With quality growth, we believe that we will improve our operational efficiencies and with it the financial performance of this financial institution. 5 Table of Contents AVERAGE BALANCES AND INTEREST RATES AND YIELDS The following table presents Mutual’s interest-earnings assets and interest-bearing liabilities and the yields and rates on such balances for 2006 and 2005 and at December31, 2006, and the average daily balances of each category of Mutual’s interest-earning assets and interest-bearing liabilities, the interest earned or paid on those balances and the average yields earned and interest rates paid on such balances. Such yields and costs are determined by dividing income or expense by the average balance of assets or liabilities, respectively, for the periods presented. At December 31, Year Ended December 31, 2006 2006 2005 Balance Yield/ Rate Average Balance Interest Earned/ Paid Average Yield/ Rate Average Balance Interest Earned/ Paid Average Yield/ Rate Assets: (Dollars in Thousands) Interest Earning Assets: Interest Earning Deposits $ 8,872 5.06 % $ 5,224 $ 208 3.98 % $ 7,608 $ 183 2.41 % Interest Earning Time Deposits — 0.00 — — — 305 9 2.95 Securities Held to Maturity 5,209 4.73 7,021 291 4.14 10,413 341 3.27 Loans Receivable(1) 112,911 6.68 111,349 7,287 6.54 102,944 6,316 6.14 Stock in FHLB of Indianapolis 1,255 4.75 1,142 54 4.73 1,037 44 4.24 Total Interest Earning Assets 128,247 6.47 % 124,736 7,840 6.29 % 122,307 6,893 5.64 % Non-Interest Earning Assets, Net of Allowance for Loan Losses 5,256 4,643 3,831 Total Assets $ 133,503 $ 129,379 $ 126,138 Liabilities and Retained Earnings: Interest Bearing Liabilities: Savings, NOW, Money Market Deposits $ 40,085 2.01 % $ 40,589 $ 830 2.04 % $ 40,740 $ 491 1.21 % Certificates of Deposit 38,893 4.42 35,019 1,342 3.83 34,953 1,023 2.93 FHLB Advances 24,600 4.62 20,812 951 4.57 16,581 666 4.02 Total Interest Bearing Liabilities 103,578 3.53 % 96,420 3,123 3.24 % 92,274 2,180 2.36 % Other Liabilities 10,175 12,369 10,851 Total Liabilities 113,753 108,789 103,125 Equity Contributed by ESOP 324 261 139 Stockholders’ Equity 19,426 20,329 22,874 Total Liabilities and Stockholders’Equity $ 133,503 $ 129,379 $ 126,138 Net Earning Assets 24,669 28,316 30,033 Net Interest Income $ 4,717 $ 4,713 Interest Rate Spread(2) 2.93 % 3.05 % 3.28 % Net Yield on Average Earning Assets(3) n/a 3.78 % 3.85 % Interest Earning Assets to Interest Bearing Liabilities 123.82 % 129.37 % 132.55 % (1)Nonaccruing loans have been included in the average balances. (2)Interest rate spread is calculated by subtracting weighted average interest rate cost from weighted average interest rate yield for the period indicated. (3)The net yield on weighted average interest earning assets is calculated by dividing net interest income by weighted average interest earning assets for the period indicated. 6 Table of Contents INTEREST RATE SPREAD Mutual’s results of operations have been determined primarily by net interest income and, to a lesser extent, non-interest income and non-interest expenses. Net interest income is determined by the interest rate spread between the yields earned on interest-earning assets and the rates paid on interest-bearing liabilities and by the relative amounts of interest-earning assets and interest-bearing liabilities. The following table sets forth the weighted average effective interest rate earned by Mutual on its loan and investment portfolios and other interest-earning assets, the weighted average effective cost of Mutual’s deposits and borrowings, the interest rate spread of Mutual, and the net yield on weighted average interest-earning assets for the periods and as of the date shown. Average balances are based on average daily balances. At December 31, Year Ended December 31, 2006 2006 2005 Weighted Average Interest Rate Earned On: Interest Earning Deposits 5.06% 3.98% 2.41% Interest Earning Time Deposits — — 2.95 Securities to be Held to Maturity 4.73 4.14 3.27 Loans Receivable 6.68 6.54 6.14 FHLB Stock 4.75 4.73 4.24 Total Interest Earning Assets 6.47 6.29 5.64 Weighted Average Interest Rate Cost of: Savings, NOW and Money Market 2.01 2.04 1.21 Certificates of Deposit 4.42 3.83 2.93 FHLB Advances 4.62 4.57 4.02 Total Interest Bearing Liabilities 3.53 3.24 2.36 Interest Rate Spread 2.93 3.05 3.28 Net Yield on Weighted Average Interest Earning Assets n/a 3.78 3.85 7 Table of Contents CHANGES IN RATE AND VOLUME The following table describes the extent to which changes in interest rates and changes in volume of interest-related assets and liabilities have affected Mutual’s interest income and expense during the periods indicated. For each category of interest-earning asset and interest-bearing liability, information is provided on changes attributable to (1) changes in rate (changes in rate multiplied by old volume) and (2) changes in volume (changes in volume multiplied by old rate). Changes attributable to both rate and volume which cannot be segregated have been allocated proportionally to the change due to volume and the change due to rate. Increase (Decrease) in Net Interest Income Due to Rate Due to Volume Total Net Change (In Thousands) Year Ended December 31, 2006, Compared to Year Ended December 31, 2005 Interest Earning Assets: Interest Earning Deposits $ 95 $ (70 ) $ 25 Interest Earning Time Deposits — (9 ) (9 ) Securities to be Held to Maturity 77 (127 ) (50 ) Loans Receivable 436 535 971 FHLB Stock 5 5 10 Total 613 334 947 Interest Bearing Liabilities: Savings Deposits 341 (2 ) 339 Certificates of Deposit 317 2 319 FHLB Advances 100 185 285 Total 758 185 943 Net Change in Net Interest Income $ (145 ) $ 149 $ 4 Year Ended December 31, 2005, Compared to Year Ended December 31, 2004 Interest Earning Assets: Interest Earning Deposits $ (65 ) $ 109 $ 44 Interest Earning Time Deposits 6 — 6 Securities to be Held to Maturity 213 73 286 Loans Receivable 365 148 513 FHLB Stock 2 (6 ) (4 ) Total 521 324 845 Interest Bearing Liabilities: Savings Deposits 13 246 259 Interest Bearing Demand Deposits (7 ) — (7 ) Certificates of Deposit (25 ) 117 92 FHLB Advances (33 ) (7 ) (40 ) Total (52 ) 356 304 Net Change in Net Interest Income $ 573 $ (32 ) $ 541 8 Table of Contents FINANCIAL CONDITION AT DECEMBER31, 2 FINANCIAL CONDITION AT DECEMBER31, 2005 ASSETS Total assets increased $5.4 million to $133.5 million at December31, 2006 from $128.1 million at December31, 2005, an increase of 4.18%.Total net loans outstanding increased by $6.4 million, ending 2006 at $111.9 million.Commercial loans increased $5.9 million or 15.85% to $43.1 million at December 31, 2006.Mutual continued to sell fixed-rate mortgage loans without recourse in the secondary market during 2006 and retained servicing rights to those loans.Loans sold in the secondary market increased by $1.8 million or 8.24% to $23.7 million at December 31, 2006.The Bank continued originating and holding in portfolio adjustable rate mortgage loans during 2006.Adjustable rate mortgage loans at December 31, 2006 totaled $19.4 million, an increase of $4.8 million, or 32.88%, from $14.6 million at December 31, 2005. AVERAGE BALANCES The total average balance of assets increased to $129.4 million for 2006 from $126.1 million for 2005, an increase of 2.57%.The average balance of interest-earning assets represented 96.41% and 96.96% of the total average balance of assets for 2006 and 2005 respectively. During 2006, average balance of loans receivable increased $8.4 million to $111.3 million, the average balance of securities held to maturity decreased $3.4 million to $7.0 million and the average balance of interest earning deposits decreased by $2.4 million to $5.2 million. The average balances of interest-earning assets as a percentage of the average balances of interest-bearing liabilities were 129.37% and 132.55% for 2006 and 2005 respectively. This decrease was largely the result of $3.6 million in cash dividends, including a $2.00 return of capital dividend, paid to the stockholders of Third Century. INVESTMENT SECURITIES Total securities decreased approximately $4.0 million, or 43.44%, to $5.2 million at December31, 2006 from $9.2 million at December31, 2005 due to scheduled maturities. In 2006, proceeds from matured investments were used to replenish cash balances depleted by the funding of loans and the payment of $3.6 million in cash dividends by Third Century to stockholders, which included the $2.00 per share return of capital dividend. LOANS AND ALLOWANCE FOR LOAN LOSSES Total net loans outstanding increased $6.4 million or 6.05% to $111.9 million at December 31, 2006 from $105.5 million at December 31, 2005.As discussed earlier, the largest increase in the loan portfolio during 2006 as compared to 2005 was in commercial loans, with an increase of $5.9 million, or an increase of 15.85%.The largest segment of the commercial loan increase was in commercial real estate, secured by land and buildings, which saw an increase of $2.5 million or 8.87%.Adjustable rate mortgage loans also contributed to the loan growth with an increase of $4.8 million or 32.88%.Adjustable rate mortgages with a fixed rate for the first five years of the loan increased $5.6 million or 352.54% to $7.1 million at December 31, 2006. The allowance for loan losses as a percentage of gross loans decreased to 0.83% at December 31, 2006 from 0.87% from a year earlier.This decline reflected the proportional difference of additions to the reserves, which was $45,000, in contrast to overall growth in the loan portfolio and a decline in the charge offs against the reserve.For the years ended December 31, 2006 and 2005, there were $40,000 and $101,000 in loans charged off, respectively, and the Bank recovered $4,000 and $15,000, respectively.As of December 31, 2006 the balance in Mutual’s loan loss reserve was $936,000, which represented 0.83% of total loans and 858.72% of non-performing loans. DEPOSITS Deposits outstanding were $88.6 million at December 31, 2006 and 2005.The savings, NOW and money market account balances declined $4.2 million or 9.44% to $40.1 million at December 31, 2006 and certificates increased $4.8 million or 13.96% to $38.9 million at December 9 Table of Contents 31, 2006.During 2006, two customers with aggregate deposits of approximately $2.0 million withdrew their funds in the normal course of business.Also, the Bank offered special rates for new time deposits opened at Mutual and ran promotional specials for new time deposits opened at Franklin Central.Mutual does not currently bid for public funds or offer brokered deposits. BORROWED FUNDS Borrowed funds increased $8.1 million or 49.09% to $24.6 million at December 31, 2006 from $16.5 million at December 31, 2005.The borrowed funds provided the Bank additional cash to fund loans and replenish its cash balances reduced by Third Century’s payment of $3.6 million in cash dividends, including the $2.00 per share return of capital dividend, to its stockholders.At December 31, 2006 the weighted average rate of all Federal Home Loan Bank advances was 4.62% and the weighted average maturity decreased to 2.5 months at December 31, 2006 from 2.9 months at December 31, 2005.The advances mature as follows:$4.0 million in 2007; $9.0 million in 2008; $4.6 million in 2009; $3.0 million in 2010; $3.0 million in 2011 and $1.0 million in 2012. Mutual does not have any additional long-term commitments beyond those previously discussed. STOCKHOLDERS’ EQUITY Stockholders’ equity decreased $2.9 million to $19.4 million at December31, 2006 compared to $22.4 million at December31, 2005. The decrease in equity was due to $3.6 million in cash dividends paid to stockholders of Third Century during 2006, which included a $2.00 per share return of capital dividend. The Company’s book value per share as of December 2006 was $11.75 based on 1,653,125 shares outstanding.The book value as of December, 2005 was $13.52, based on the same number of shares.The book value computation excludes equity contributed by Mutual’s ESOP of $324,000 at December 31, 2006 and $203,000 at December 31, 2005. COMPARISON OF OPERATING RESULTS FOR YEARS ENDED DECEMBER31, 2006 AND2005 GENERAL Net income for 2006 decreased $78,000, or 14.61%, to $456,000 compared to $534,000 for 2005. Return on average assets for 2006 and 2005 was 0.35%, and 0.42%, respectively. Return on average equity was 2.21% for 2006 and 2.32% for 2005. During 2006, a $947,000 increase in interest income was offset by a $943,000 increase in interest expense.The decrease in net income for the year ended December 31, 2006 primarily resulted from an increase in non-interest expense of $194,000, or 4.19%, to $4.8 million for the year ended December 31, 2006 from $4.6 million for the year ended December 31, 2005.The increase in non-interest expense was partially offset by a $108,000 increase in non-interest income to $918,000 for the year ended December 31, 2006 from $810,000 for the year ended December 31, 2005. INTEREST INCOME Mutual’s total interest income was $7.8 million for 2006 which represented an increase of $947,000, or 13.74%, from 2005.Increased volume in loans accounted for $535,000 of the increase, while higher interest rates on loans accounted for $436,000. The average balance of interest-earning assets increased $2.4 million to $124.7 million during 2006 from $122.3 million during 2005. The increase in the average balance of interest-earning assets was accompanied by an increase in average yields to 6.29% in 2006 from 5.64% in 2005. The yield on interest-earning deposits increased to 3.99% for 2006 from 2.41% for 2005, the yield on investments increased to 4.14% for 2006 from 3.27% for 2005 and the yield on loans increased to 6.54% for 2006 from 6.14% for 2005.The average balance of interest-earning deposits and investments decreased $2.4 million and $3.4 million, 10 Table of Contents respectively during 2006, while the average loans outstanding increased $8.4 million to $111.3 million during 2006. The loan interest income growth was attributed to higher levels of interest income for 2006 from residential construction loans (increased $195,000 or 81.03%), 5-year adjustable rate mortgages (increased $150,000 or 182.83%), and commercial construction loans (increased $148,000 or 64.43%).The 5-year adjustable rate mortgages and commercial construction loans are variable rate products which re-price with the constant maturity weekly rate set by the United States Treasury and the prime rate set by the Federal Reserve Board, respectively. INTEREST EXPENSE Interest expense increased $943,000 or 43.26% during 2006 as compared to 2005. The average balance of interest-bearing liabilities increased $4.1 million to $96.4 million for 2006 from $92.3 million for 2005. The average cost of interest-bearing liabilities increased to 3.24% during 2006 from 2.36% during 2005. The higher interest expense for 2006 on deposits reflected growth in the average balance and cost of certificate of deposit accounts and the cost of savings, checking and money market accounts.Interest paid on Federal Home Loan Bank (“FHLB”) advances increased by $285,000 or 42.79% in 2006.During 2006, the Bank borrowed an additional $23.7 million from and repaid $15.6 million to FHLB.The outstanding borrowed funds at December 31, 2006 were fixed-rate advances with a weighted average rate of 4.62% as compared to 3.95% at December 31, 2005. NET INTEREST INCOME Net interest income at December 31, 2006 and 2005 was $4.7 million.As previously discussed, the increase in interest income approximated the increase in interest expense to result in no change during the reporting periods.Mutual’s interest rate spread was 3.05% for 2006 compared to 3.28% for 2005. PROVISION FOR LOAN LOSSES Mutual recorded a $45,000 provision for loan losses during 2006 as compared to no provision recorded in 2005. The increase in the provision for 2006 was based on management’s analysis of the adequacy of the allowance for loan losses, total net charge offs for 2006, which were $34,612 compared to $86,318 for 2005, the level of the allowance and other factors including the size, condition and components of the loan portfolio, economic conditions, trends in national and local bankruptcies as well as other qualitative factors. NON-INTEREST INCOME Non-interest income increased $108,000, or 13.33%, to $918,000 in 2006 from $810,000 in 2005. The largest component making up the increase in non-interest income was the increase in service charges on deposit accounts of $66,000 as a result of a change in the Bank’s fee structure effective November 2005.In addition, other income increased $44,000 primarily due to recorded gains on sale of (”REO”) property during 2006 of $30,000 as compared to the $8,000 loss on sale of REO property from 2005. NON-INTEREST EXPENSE Non-interest expense increased $194,000 to $4.8 million during 2006 from $4.6 million during 2005 representing an increase of 4.19%.Net occupancy expenses increased $54,000 or 14.56% due to increased property taxes on existing facilities and the Bank started recording depreciation expense related to its new Franklin Central branch.Salaries and employee benefits increased $53,000 or 1.85%.This component includes the categories discussed in the following paragraph. Officer and employee salaries increased $93,000 or 4.99% due to merit-pay increases and new staff hired for the new Franklin Central branch.Also included in this component was the cost related to Mutual Savings Bank’s Recognition and Retention Plan (“RRP”) which was $159,000 11 Table of Contents during 2006.The RRP provides for the award of up to 66,125 shares of Company common stock to employees and directors of the Company.The shares whenever awarded are released to employees and directors of the Company equally over a five-year period.Unearned RRP shares totaled 50,877 at December 31, 2006 and 66,125 at December 31, 2005.Compensation expense is recorded as the RRP shares vest and is based on original purchase price.The expense under the RRP was $159,000 and $90,000 for the years ended December 31, 2006 and 2005, respectively.These increases were offset by the decreases in contributions to the defined benefit plan of $64,000 and 401(k) plan of $32,000 according to management’s plans from 2005 to reduce the costs related to salaries and employee benefits. INCOME TAX EXPENSE Income tax expense was $305,000 for 2006 compared to $354,000 for 2005. The level of tax expense was consistent with the level of taxable income in each year. The effective tax rates were 40.08% and 39.86% for 2006 and 2005 respectively. LIQUIDITY AND CAPITAL RESOURCES Liquidity refers to the ability of a financial institution to generate sufficient cash to fund current loan demand, meet savings deposit withdrawals and pay operating expenses. Mutual’s primary sources of funds are deposits, borrowings from the FHLB, proceeds from principal and interest payments on loans and proceeds from maturing securities. While FHLB advances and maturities and scheduled amortization of loans are a predictable source of funds, deposit flows and mortgage prepayments are greatly influenced by general interest rates, economic conditions, competition and the restructuring of the thrift industry. The primary investing activity of the Bank is the origination of loans. During 2006 and 2005, the Bank originated one- to four-family mortgage loans in the amounts of $8.2 million, and $5.0 million, respectively. During 2006 and 2005, the Bank also originated consumer loans of $6.0 million and $8.5 million, commercial and commercial real estate loans of $14.4 million and $22.0 million, land loans of $4.7 million and $723,000, and construction loans of $7.3 million and $8.7 million, respectively, during these periods. Loan repayments and other deductions were $34.4 million and $38.3 million during the respective years. During 2006 and 2005, the Bank purchased securities in the amounts of $3.8 million and $9.3 million, respectively. Maturities and repayments of securities were $7.9 million in 2006 and $10.5 million in 2005. During 2006, deposits decreased approximately $40,000. Proceeds from FHLB advances were $23.7 million for 2006 and $2.0 million for 2005 while repayment of advances were $15.6 million and $2.0 million for 2006 and 2005, respectively. The Bank had outstanding loan commitments of $1.4 million and unused lines of credit of $18.2 million at December31, 2006. We anticipate that the Bank will have sufficient funds from loan repayments and access to FHLB advances if needed to meet its current commitments. Time deposits scheduled to mature in one year or less at December31, 2006 totaled $24.7 million. Management believes that a significant portion of such deposits will remain with Mutual based upon historical deposit flow data and Mutual’s competitive pricing in its market area, although there can be no guarantee that this will be the case. The Bank intends to continue selling new fixed-rate mortgage loans as part of its interest rate risk policy and will continue to sell those loans as long as necessary for interest rate risk purposes. Mutual may sell portfolio loans as management deems necessary and as opportunities arise. Liquidity management is both a daily and long-term function of the Bank’s management strategy. In the event that Mutual should require funds beyond its ability to generate them internally, 12 Table of Contents additional funds are available through the use of FHLB advances. Mutual regularly monitors its interest rate spread position to determine the appropriate mix between retail and wholesale funds available to fund its loan activities. From time to time, Mutual offers higher cost deposit products to generate funds for loans. Mutual also relies on advances from the FHLB to fund its lending activities when the cost of alternative sources of funds makes it prudent to do so. Mutual will continue to monitor its interest rate spread position and mix of deposits and alternative sources of funds. FHLB advances were $24.6 million at December31, 2006. Mutual had approximately $51.3 million in eligible assets available as collateral for advances from the FHLB as of December31, 2006. Based on Mutual’s blanket collateral agreements, advances from the FHLB must be collateralized by 145% of eligible assets. Therefore, Mutual’s eligible collateral would have supported approximately $36.4 million in advances from the FHLB as of December31, 2006. Accordingly, Mutual had approximately $11.8 million available to borrow from the FHLB at December31, 2006. Mutual’s Board of Directors has by resolution limited the amount of authorized borrowings to $40.0 million at December31, 2006. As liquidity needs present themselves, the Board of Directors may elect to increase the amount of authorized borrowings from the FHLB through a Board resolution. The following is a summary of cash flows for Mutual, which are of three major types. Cash flows from operating activities consist primarily of net income generated by cash. Investing activities generate cash flows through the origination and principal collection on loans as well as purchases and sales of securities. Investing activities will generally result in negative cash flows when Mutual is experiencing loan growth. Cash flows from financing activities include savings deposits, withdrawals and maturities and changes in borrowings. The following table summarizes cash flows for each of the years ended December31, 2006 and 2005. Year Ended December 31, 2006 2005 (In Thousands) Operating Activities $ 1,200 $ 1,107 Investing Activities: Purchase of Held-to-Maturity Securities (3,865 ) (9,256 ) Proceeds from Maturities to Held-to-Maturity Securities 7,913 10,525 Net Change in Loans (6,470 ) (6,735 ) Purchases of Premises and Equipment (1,631 ) (939 ) Other (14 ) (939 ) Net Cash Used by Investing Activities (4,067 ) (6,405 ) Financing Activities Net Change in Demand Deposits, Money Market, NOW and Savings Accounts (4,804 ) 3,642 Net Change in Certificates of Deposit 4,764 (1,443 ) Proceeds from FHLB Advances 23,700 2,000 Payments on FHLB Advances (15,600 ) (2,000 ) Other (3,554 ) (1,106 ) Net Cash Provided by Financing Activities 4,506 1,093 Net Change in Cash and Cash Equivalents $ 1,639 $ (4,205 ) During 2006, operating activities provided $1.2 million of cash flows with $456,000 of this representing net income from operations. The majority of the remainder of the $744,000 was provided by certain “non-cash” items which in effect did not require a cash outlay in 2006 but reduced net income from operations such as depreciation and amortization expenses and the provision for loan losses. Investing activities resulted in negative cash flows of $4.1 million primarily due to the increase of loan balances outstanding. During 2006, financing activities provided $4.5 million of cash flows for Mutual. These financing cash flows were primarily generated by the net increase in FHLB advances outstanding, which contributed $8.1 million in 2006. 13 Table of Contents During 2005, operating activities provided $1.1 million of cash flows with $534,000 of this representing net income from operations. The majority of the remainder of the $573,000 was provided by certain “non-cash” items which in effect did not require a cash outlay in 2005 but reduced net income from operations such as depreciation and amortization expenses and the provision for loan losses. Investing activities resulted in negative cash flows of $6.4 million primarily due to the increase of loan balances outstanding. During 2005, financing activities provided $1.1 million of cash flows for Mutual. These financing cash flows were primarily generated by the net increase in deposits outstanding, which contributed $2.2 million in 2005. Mutual is subject to certain capital requirements set by regulatory agencies and it is management’s policy to maintain a “well capitalized” rating from regulatory authorities. Mutual was classified as “well capitalized” at December31, 2006, under the criteria established by the FDIC and exceeded all capital requirements. The following table provides the minimum regulatory capital requirements and Mutual’s capital ratios as of December31, 2006. At December 31, 2006 Mutual’s Capital Levels Amount of Excess Over Minimum Requirement Well Capitalized Requirement Actual Minimum Well- Capitalized Ratio Amount Ratio Amount Ratio Amount Requirement Requirement (Dollars in Thousands) Tier I Capital to Risk-Weighted Assets 4.0 % $ 4,148 6.0 % $ 6,222 15.2 % $ 15,707 $ 11,559 $ 9,485 Total Risk Based to Risk Weighted Assets 8.0 8,296 10.0 10,370 16.1 16,643 8,347 6,273 Tier I Leverage Assets 4.0 5,262 5.0 6,578 11.9 15,707 10,445 9,129 As of December31, 2006, management was not aware of any current recommendations by regulatory authorities which, if they were to be implemented, would have, or are reasonably likely to have, a material adverse effect on Mutual’s liquidity, capital resources, or results of operations. OFF-BALANCE SHEET ARRANGEMENTS Third Century does not have any off-balance sheet arrangements that have, or are reasonably likely to have, a current or future effect on its financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that would be material to investors. Mutual evaluates the need for the establishment of reserves for loan commitments based on each customer’s credit worthiness on a case by case basis. If management determines a reserve is required based upon its evaluation, a reserve is established and maintained as an other liability. There were no reserves recorded at December31, 2006 or 2005 for loan commitments or any other off-balance sheet items. CURRENT ACCOUNTING ISSUES SERVICING OF FINANCIAL ASSETS In March 2006, the FASB issued Statement of Financial Accounting Standards No. 156 (SFAS No. 156), Accounting for Servicing of Financial Assets, an amendment of FASB Statement No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities, which requires that all separately recognized servicing assets and servicing liabilities be initially measured at fair value, if practicable and permits the entities to elect either fair value measurement with changes in fair value reflected in earnings or the amortization and impairment 14 Table of Contents requirements of SFAS No. 140 for subsequent measurement.The subsequent measurement of separately recognized servicing assets and servicing liabilities at fair value eliminates the necessity for entities that manage the risks inherent in servicing assets and servicing liabilities with derivatives to qualify for hedge accounting treatment and eliminates the characterization of declines in fair value as impairments or direct write−downs. SFAS No. 156 is effective for the Company beginning January 1, 2007. We have evaluated the requirements of SFAS No. 156 and determined that it will not have a material effect on our financial condition or results of operations. FAIR VALUE MEASUREMENTS In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements. SFAS No. 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting standards, and expands disclosures about fair value measurements. SFAS No. 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. We do not expect that the adoption of SFAS No. 157 will have a material impact on our financial condition or results of operations. ACCOUNTING FOR UNCERTAINTY IN INCOME TAXES In June 2006, the FASB issued Interpretation No. 48, Accounting for Uncertainty in Income Taxes, an interpretation of SFAS No. 109, Accounting for Income Taxes (Interpretation No. 48). Interpretation No. 48 clarifies the accounting for uncertainty in income taxes in financial statements and prescribes a recognition threshold and measurement attribute for financial statement recognition and measurement of a tax position taken or expected to be taken. It also provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. Interpretation No. 48 is effective for the Company beginning January 1, 2007. We have evaluated the requirements of Interpretation No. 48 and determined that it will not have a material effect on our financial condition or results of operations. PRIOR YEAR MISSTATEMENTS In September 2006, the SEC Staff issued Staff Accounting Bulletin (“SAB”) No. 108,
